15‐374‐cv 
     Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, et al. 

 1

 2                                        In the
 3               United States Court of Appeals
 4                           For the Second Circuit
 5                                  ________ 
 6                                        
 7                             AUGUST TERM, 2015 
 8                                        
 9                        SUBMITTED: OCTOBER 23, 2015  
10                         DECIDED: FEBRUARY 24, 2016 
11                                        
12                               No. 15‐0374‐cv  
13                                        
14                             BRUCE BERNSTEIN, 
15                                   Plaintiff, 
16                                        
17                                      v. 
18                                        
19      BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP, MAX BERGER, 
20    STEVEN SINGER, SALVATORE GRAZIANO, EDWARD GROSSMANN AND 
21                                GERALD SILK, 
22                            Defendants‐Appellants.* 
23                                  ________ 
24                                        
25               Appeal from the United States District Court 
26                   for the Southern District of New York. 
27             No. 14 Civ. 6867 (VEC) – Valerie E. Caproni, Judge. 
28                                  ________ 
29                                        
30   Before:  KEARSE, WALKER, and CABRANES, Circuit Judges. 
31                                  ________ 


            The  Clerk  of  Court  is  respectfully  directed  to  amend  the  caption  to 
        *

     conform to the above. 
     2                                                            No. 15‐374‐cv 

 1          Attorney Bruce Bernstein sued his former law firm, Bernstein 

 2   Litowitz  Berger  &  Grossmann  LLP  (“BLB&G”),  and  five  of  its 

 3   partners, alleging that he had been forced to resign after blowing the 

 4   whistle  on  what  he  considered  to  be  the  firm’s  unethical  litigation 

 5   conduct.  The firm argued that the relevant facts were “confidential 

 6   client  information”  that  could  not  be  disclosed  by  Bernstein  in  a 

 7   complaint raising claims of, inter alia, retaliatory breach of contract.  

 8   Bernstein  sought  and  obtained  permission  from  the  United  States 

 9   District  Court  for  the  Southern  District  of  New  York  (Kevin  P. 

10   Castel,  Judge)  to  file  a  complaint  under  seal,  with  the  sealing  to 

11   automatically  expire  fourteen  days  after  service  of  process  on 

12   defendants,  unless  extended  by  the  court.    Thirteen  days  after  the 

13   complaint  was  filed,  the  parties  settled  the  suit  on  confidential 

14   terms.  The parties then sought an order directing the clerk of court 

15   to close the file while leaving it permanently sealed. 

16          The  United  States  District  Court  for  the  Southern  District  of 

17   New  York  (Valerie  E.  Caproni,  Judge)  denied  the  parties’  request.  

18   The  district  court  concluded  that  the  complaint  is  a  judicial 

19   document subject to a presumption of public access under the First 

20   Amendment and the common law.  The district court also held that 

21   keeping  the  complaint  secret  was  not  necessary  to  protect 

22   “confidential  client  communications.”    Finally,  applying  the 

23   balancing  test  for  the  common‐law  right  of  access,  the  court  found 
     3                                                            No. 15‐374‐cv 

 1   that  the  weak  private  interests  at  stake  did  not  rebut  the 

 2   presumption  of  access,  which  is  supported  by  substantial  public 

 3   interests.  We agree with the district court and AFFIRM. 

 4                                   ________ 
 5                                          
 6                        Gregory  P.  Joseph,  Pamela  Jarvis,  and  Courtney 
 7                        A.  Solomon,  on  the  brief,  Joseph  Hage  Aaronson 
 8                        LLC, New York, NY, for Defendants‐Appellants. 

 9                                    ________ 
10    
11   JOHN M. WALKER, JR., Circuit Judge: 

12          Attorney Bruce Bernstein sued his former law firm, Bernstein 

13   Litowitz  Berger  &  Grossmann  LLP  (“BLB&G”),  and  five  of  its 

14   partners, alleging that he had been forced to resign after blowing the 

15   whistle  on  what  he  considered  to  be  the  firm’s  unethical  litigation 

16   conduct.  The firm argued that the relevant facts were “confidential 

17   client  information”  that  could  not  be  disclosed  by  Bernstein  in  a 

18   complaint raising claims of, inter alia, retaliatory breach of contract.  

19   Bernstein  sought  and  obtained  permission  from  the  United  States 

20   District  Court  for  the  Southern  District  of  New  York  (Kevin  P. 

21   Castel,  Judge)  to  file  a  complaint  under  seal,  with  the  sealing  to 

22   automatically  expire  fourteen  days  after  service  of  process  on 

23   defendants,  unless  extended  by  the  court.    Thirteen  days  after  the 

24   complaint  was  filed,  the  parties  settled  the  suit  on  confidential 
     4                                                            No. 15‐374‐cv 

 1   terms.  The parties then sought an order directing the clerk of court 

 2   to close the file while leaving it permanently sealed. 

 3          The  United  States  District  Court  for  the  Southern  District  of 

 4   New  York  (Valerie  E.  Caproni,  Judge)  denied  the  parties’  request.  

 5   The  court  concluded  that  the  complaint  is  a  judicial  document 

 6   subject  to  a  presumption  of  public  access  under  the  First 

 7   Amendment and the common law.  The district court also held that 

 8   keeping  the  complaint  secret  was  not  necessary  to  protect 

 9   “confidential  client  communications.”    Finally,  applying  the 

10   balancing  test  for  the  common‐law  right  of  access,  the  court  found 

11   that  the  weak  private  interests  at  stake  did  not  rebut  the 

12   presumption  of  access,  which  is  supported  by  substantial  public 

13   interests.  We agree with the district court and AFFIRM. 

14                               BACKGROUND 

15          We recite the facts alleged in the complaint that are necessary 

16   to  understand  the  substantial  public  interest  in  the  complaint’s 

17   disclosure,  as  the  complaint  in  a  case  discloses  the  nature  of  the 

18   proceeding.    We  emphasize,  however,  that  at  this  point  in  the 

19   proceeding the facts alleged are exactly that—simply allegations, the 

20   truth of which has not been proven.   

21          Bernstein became of counsel with BLB&G in 2008.  At the firm, 

22   he  worked  on  In  re  Satyam  Computer  Services,  Ltd.,  Securities 

23   Litigation,  a  class  action  which  arose  from  a  “massive  financial 
     5                                                                 No. 15‐374‐cv 

 1   scandal involving . . . Satyam Computer Services, Ltd. (Satyam), one 

 2   of  India’s  largest  information  technology  and  outsourcing 

 3   companies.”    609  F. Supp. 2d  1375,  1375  (J.P.M.L.  2009).    Suits 

 4   brought  by  various  investors  against  Satyam  and  others  were 

 5   consolidated  in  the  Southern  District  of  New  York  by  the  Judicial 

 6   Panel  on  Multidistrict  Litigation.    Id.    In  May  2009,  the  Mississippi 

 7   Public Employees’ Retirement System (“MPERS”) was appointed as 

 8   one  of  four  lead  plaintiffs  in  the  case.    In  re  Satyam  Comput.  Servs., 

 9   Ltd., Sec. Litig., 1:09‐md‐02027‐BSJ [Doc. No. 8] (May 12, 2009).  The 

10   Office  of  the  Mississippi  Attorney  General  (“AG’s  Office”)  was 

11   inside counsel for MPERS.  BLB&G was outside counsel. 

12            In  September  2010,  BLB&G  partner  Steven  Singer  informed 

13   Bernstein  that  a  solo  practitioner  based  in  Jackson,  Mississippi, 

14   Vaterria  Martin,  would  act  as  “local  counsel”  and  “occasionally 

15   check on the status of the case for MPERS, even though BLB&G was 

16   already  providing  this  information  directly”  to  the  AG’s  Office.    In 

17   December 2010, the lead plaintiffs in the Satyam class action reached 

18   an agreement in principle to settle with Satyam for $125 million.  On 

19   February  16,  2011,  Satyam  and  the  lead  plaintiffs  executed  a 

20   stipulation setting forth the terms of the agreement.1  



             On  March  8,  2011,  the  lead  plaintiffs  reached  an  agreement  in 
          1

     principle    to     settle     with      Satyam’s       codefendants—various 
     PricewaterhouseCoopers  entities  that  were  Satyam’s  auditors—for  $25.5 
     6                                                                   No. 15‐374‐cv 

 1          On  March  1,  2011—after  the  agreement  in  principle  with 

 2   Satyam  had  been  reached  and  the  stipulation  had  been  executed—

 3   another  BLB&G  partner,  Max  Berger,  “assigned  two  unnecessary 

 4   legal  research  projects”  to  Martin.    Bernstein  protested  the 

 5   assignment,  but  his  concerns  were  dismissed,  with  Singer  saying, 

 6   “Do  you  ever  want  us  to  work  with  Mississippi  again?”    Martin 

 7   ultimately  produced  an  eighteen‐page  memorandum  on  April  26, 

 8   2011,  several  weeks  after  the  case  was  settled  in  principle.    Singer 

 9   and Berger agreed with Bernstein that the memorandum “addressed 

10   the wrong pleading,” “contained no meaningful analysis,” and was 

11   “ridiculous.”  Martin reported a total of 207 hours’ work on the case, 

12   primarily spent producing the useless memorandum.  

13          After  the  settlement  became  final,  Bernstein  learned  from 

14   BLB&G’s  comptroller  that  the  firm  had  paid  Martin  $112,500  from 

15   the proceeds of the Satyam class settlement.  BLB&G did not disclose 

16   the  payment  to  the  court  in  its  August  1,  2011  fee  petition.2  



     million.    The  district  court  entered  amended  preliminary  settlement‐
     approval  orders  on  March  21,  2011  and  May  12,  2011.    In  re  Satyam 
     Comput.  Servs.,  Ltd.,  Sec.  Litig.,  1:09‐md‐02027‐BSJ  [Docs.  No.  259  &  319].  
     The final judgment and order as to Satyam issued on September 13, 2011.  
     Id. [Doc. No. 363]. 
          2   Formerly, the local  civil rules  of  the Southern  District  of  New  York 

     required  that all fee applicants  in derivative  and  class actions  disclose  to 
     the  court  “any  fee  sharing  agreements  with  anyone.”    By  a  rule 
     amendment effective July 11, 2011—three weeks before BLB&G submitted 
     its  fee  petition—the  automatic‐disclosure  provision  was  repealed  as  to 
     7                                                                        No. 15‐374‐cv 

 1   Concerned  with  the  ethical  and  legal  implications  of  the 

 2   arrangement,  Bernstein  inquired  further.    He  learned  that  Martin 

 3   had been admitted to the bar only five years before Satyam was filed, 

 4   and  was  married  to  Deshun  T.  Martin,  a  special  assistant  attorney 

 5   general in the AG’s Office. 

 6           Bernstein allegedly raised his ethical concerns again in several 

 7   contentious meetings with partners.  The firm’s leadership—Berger, 

 8   Salvatore Graziano, and Edward Grossmann—dismissed Bernstein’s 

 9   misgivings.  Graziano and Berger informed Bernstein that there was 

10   “local pressure on the Mississippi AG” to use “local firms,” told him 

11   “you  need  to  drop  this,”  and  made  a  veiled  threat  to  “blackball” 

12   Bernstein if he became “a whistleblower.”  

13           In December 2011, Bernstein reported his concerns to the U.S. 

14   Attorney’s  Office  for  the  Southern  District  of  New  York.    Soon 

15   afterward,  Bernstein  became  concerned  about  BLB&G’s  conduct  in 

16   another class action, in which the firm allocated work to Mississippi 

17   firms that lacked relevant experience. 




     class actions.  See S.D.N.Y. Local Civil Rule 23.1 (repealed effective July 11, 
     2011); S.D.N.Y. Local Civil Rule 23.1.1.  According to the Joint Committee 
     on  Local  Rules  note,  the  committee  recommended  that  the  automatic‐
     disclosure  rule  as  applied  to  class  actions  be  deleted  “because  it  is 
     redundant  [with]  . . .    Fed.  R.  Civ.  P.  23(h).”    Federal  Rule  23(h),  in  turn, 
     does not mandate automatic disclosure of all fee‐sharing arrangements in 
     class actions. 
     8                                                                 No. 15‐374‐cv 

 1          Bernstein claims that the issue took its toll on his relationship 

 2   with  the  firm’s  leadership.    In  October  2012,  after  realizing  that  his 

 3   termination  was  inevitable,  he  resigned  from  the  firm.    Bernstein 

 4   alleges  that  after  his  departure,  BLB&G  interfered  with  his 

 5   relationship  with  a  lead  plaintiff  in  one  case,  and  BLB&G  partners 

 6   made  various  threats  toward  him  before  attempting  to  “buy  [his] 

 7   silence”  by  offering  him  compensation  from  a  future  settlement  in 

 8   an  unrelated  case  on  the  condition  that  he  keep  the  Mississippi‐

 9   counsel arrangement secret.  Bernstein declined. 

10          At  two  mediation  sessions  held  before  Bernstein  filed  suit, 

11   BLB&G  expressed  its  belief  that  Bernstein’s  claims  were  based  on 

12   facts  learned  in  the  course  of  representation  of  a  client  and  thus 

13   could  not  be  disclosed  under  the  New  York  Rules  of  Professional 

14   Conduct.    Bernstein,  by  contrast,  maintained  that  the  facts 

15   underlying his claims were “neither privileged nor confidential” and 

16   that he was free to disclose them in court filings. 

17          Notwithstanding  Bernstein’s  position  that  he  was  free  to 

18   disclose  the  facts  at  issue,  Bernstein  filed  a motion  with  the  district 

19   court prior to filing the complaint requesting—“out of an abundance 

20   of caution”—the entry of “an order sealing all materials filed in this 

21   case until the Court resolves these issues of confidentiality.” 

22          Judge  Kevin  Castel,  sitting  in  Part  I,  granted  the  motion  on 

23   July  24,  2014,  before  the  suit  was  filed.    Noting  that  “it  is  doubtful 
     9                                                               No. 15‐374‐cv 

 1   that sealing is appropriate,” the district court nevertheless out of an 

 2   “abundance  of  caution”  ordered  that  “[t]he  action  may  be  filed 

 3   under  seal  and  the  sealing  shall  expire  within  14  days  of  service  of 

 4   process  on  defendants  unless  extended  by  order  of  the  judge  to 

 5   whom the case is assigned.” 

 6          On  August  22, 2014,  Bernstein  filed the complaint  under  seal 

 7   against BLB&G and five individual BLB&G partners: Berger, Singer, 

 8   Graziano,  Grossmann,  and  Gerald  Silk.    He  alleged,  in  substance, 

 9   that defendants (1) engaged in a kickback scheme in violation of the 

10   Racketeer  Influenced  and  Corrupt  Organizations  Act,  18  U.S.C. 

11   §§ 1962(c), 1964(c), and (2) breached their contract with Bernstein in 

12   retaliation for reporting an ethical breach.   

13          After  filing  the  sealed  complaint,  the  parties  returned  to  the 

14   negotiating  table.    As  Judge  Caproni,  to  whom  the  case  had  been 

15   assigned, wrote: “Armed now with the ticking time bomb provided 

16   by  the  Court’s  order,  Bernstein  was  able  to  accomplish  what  he 

17   could  not  without  the  assistance  of  a  filing  in  this  Court:  he 

18   negotiated  a  mutually  acceptable  settlement.”    The  settlement 

19   agreement  “includes  a  provision  that  voids  the  settlement  if  [the] 

20   action is unsealed or otherwise becomes public.” 

21          On  September  4,  2014—one  day  short  of  the  automatic 

22   unsealing provided for by the court’s July 24 order—Bernstein filed 

23   a notice of dismissal pursuant to the settlement.  The following day, 
     10                                                              No. 15‐374‐cv 

 1   the parties jointly moved for an order directing the clerk of court “to 

 2   close  the  file  without  ordering  the  file  unsealed.”    The  parties 

 3   apparently believed that obtaining a stipulated dismissal before the 

 4   expiration  of  the  sealing  order  would  “ensure  that  the  [c]omplaint 

 5   would never see the light of day.” 

 6          On January 12, 2015, following a hearing and multiple rounds 

 7   of  briefing,  the  district  court  issued  its  opinion  and  order.    After 

 8   determining  that  it  had  jurisdiction,  the  district  court  held  that  the 

 9   complaint is a judicial document subject to a presumption of public 

10   access under both the First Amendment and the common law.  Next, 

11   the  district  court  held  that  the  complaint  does  not  contain 

12   confidential  client  communications  or  information  and  therefore 

13   public access to the complaint would not plausibly implicate values 

14   “higher”  than  First  Amendment  values.    Finally,  the  district  court 

15   held  that  even  if  the  First  Amendment  presumption  did  not  apply, 

16   the  common‐law  presumption  of  access  to  judicial  documents 

17   would require the complaint to be public because the “considerable” 

18   public interest in disclosure outweighs the “weak” private interests 

19   favoring  secrecy.    accordingly,  the  district  court  denied  the  parties’ 

20   request to continue the sealing order and directed the clerk of court 

21   to unseal the case thirty days from the issuance of its order, with the 

22   thirty‐day period to be tolled during the pendency of any appeal. 
     11                                                             No. 15‐374‐cv 

 1          Defendants  timely  appealed.    Bernstein  has  not  filed  a  brief.  

 2   Although  he  continues  to  contest  defendants’  claim  that  the 

 3   complaint  contains  “confidential  client  information,”  he  supports 

 4   BLB&G’s  position  that  the  case  should  remain  sealed  so  as  not  to 

 5   risk unwinding the settlement.  

 6                                     DISCUSSION 

 7          The sole issue is whether the district court correctly denied the 

 8   parties’ request to continue the sealing order.  In reviewing a district 

 9   court’s  order  to  seal  or  unseal,  we  examine  the  court’s  factual 

10   findings  for  clear  error,  its  legal  determinations  de  novo,  and  its 

11   ultimate decision to seal or unseal for abuse of discretion.  See United 

12   States v. Doe, 63 F.3d 121, 125 (2d Cir. 1995); United States v. Amodeo, 

13   44 F.3d 141, 146 (2d Cir. 1995) (Amodeo I). 

14                       I.     Pleadings as judicial records. 

15          We first consider whether a complaint is a judicial document 

16   subject  to  a  presumption  of  access  and  easily  conclude  that  a 

17   complaint  is  such  a  document.    A  “judicial  document”  or  “judicial 

18   record”  is  a  filed  item  that  is  “relevant  to  the  performance  of  the 

19   judicial  function  and  useful  in  the  judicial  process.”    Lugosch  v. 

20   Pyramid  Co.  of  Onondaga,  435  F.3d  110,  119  (2d  Cir.  2006)  (internal 

21   quotation  marks  omitted).    Such  documents  are  presumptively 

22   public so that the federal courts “have a measure of accountability” 

23   and so that the public may “have confidence in the administration of 
     12                                                               No. 15‐374‐cv 

 1   justice.”    United  States  v.  Amodeo,  71  F.3d  1044,  1048  (2d  Cir.  1995) 

 2   (Amodeo II).  In determining whether a document is a judicial record, 

 3   we evaluate the “relevance of the document’s specific contents to the 

 4   nature  of  the  proceeding”  and  the  degree  to  which  “access  to  the 

 5   [document] would materially assist the public in understanding the 

 6   issues  before  the  . . .  court,  and  in  evaluating  the  fairness  and 

 7   integrity of the court’s proceedings.”  Newsday LLC v. Cty. of Nassau, 

 8   730 F.3d 156, 166‐67 (2d Cir. 2013). 3 

 9          Pleadings  plainly  meet  the  Newsday  test  for  reasons  that  are 

10   readily  apparent.    “A  complaint,  which  initiates  judicial 

11   proceedings, is the cornerstone of every case, the very architecture of 

12   the lawsuit, and access to the complaint is almost always necessary 

13   if the public is to understand a court’s decision.”  Fed. Trade Comm’n 

14   v. AbbVie Prods. LLC, 713 F.3d 54, 62 (11th Cir. 2013).  Moreover, in 

15   commencing an action and thus invoking the court’s jurisdiction, the 

16   parties’  substantive  legal  rights  and  duties  may  be  affected.    For 

17   example,  “a  large  number  of  lawsuits  . . .  are  disposed  of  at  the 

18   motion‐to‐dismiss  stage,  where  a  court  determines  solely  on  the 
            3   While “the mere filing of a paper or document with the court is 
     insufficient to render that paper a judicial document subject to the right of 
     public access,” Lugosch, 435 F.3d at 119 (internal quotation marks omitted), 
     a document is judicial not only if the judge actually relied upon it, but also 
     if “the judge should have considered or relied upon [it], but did not.”  Id. at 
     123  (internal  quotation  marks  omitted).    Such  documents  “are  just  as 
     deserving  of  disclosure  as  those  that  actually  entered  into  the  judgeʹs 
     decision.”  Id. (internal quotation marks omitted). 
     13                                                                No. 15‐374‐cv 

 1   basis  of  the  complaint  whether  the  plaintiff  has  made  sufficient 

 2   factual  allegations  to  state  a  claim.”    Id.    The  filing  of  a  complaint 

 3   triggers  other  legal  consequences  as  well.    E.g.,  Kronisch  v.  United 

 4   States,  150  F.3d  112,  126  (2d  Cir.  1998)  (obligation  to  preserve 

 5   evidence); Mattel, Inc. v. Louis Marx & Co., 353 F.2d 421, 424 (2d Cir. 

 6   1965)  (when  duplicative  actions  are  commenced,  the  first‐filed 

 7   complaint  normally  determines  the  district  of  adjudication).    For 

 8   these  reasons,  the  “modern  trend  in  federal  cases”  is  to  classify 

 9   “pleadings  in  civil  litigation  (other  than  discovery  motions  and 

10   accompanying  exhibits)”  as  judicial  records.    IDT  Corp.  v.  eBay,  709 

11   F.3d  1220,  1223  (8th  Cir.  2013);  accord  AbbVie,  713  F.3d  at  62–63 

12   (collecting  cases);  United  States  v.  Martin,  746  F.2d  964,  968  (3d  Cir. 

13   1984). 

14          The fact that a suit is ultimately settled without a judgment on 

15   the merits does not impair the “judicial record” status of pleadings.  

16   It  is  true  that  settlement  of  a  case  precludes  the  judicial 

17   determination  of  the  pleadings’  veracity  and  legal  sufficiency.    But 

18   attorneys  and  others  submitting  pleadings  are  under  an  obligation 

19   to ensure, when submitting pleadings, that “the factual contentions 

20   [made] have evidentiary support or, if specifically so identified, will 

21   likely  have  evidentiary  support  after  a  reasonable  opportunity  for 

22   further  investigation  or  discovery.”    Fed.  R.  Civ.  P.  11(b)(3).   

23   In any event, the fact of filing a complaint, whatever its veracity, is a 
     14                                                               No. 15‐374‐cv 

 1   significant  matter  of  record.    Even  in  the  settlement  context,  the 

 2   inspection  of  pleadings  allows  “the  public  [to]  discern  the 

 3   prevalence  of  certain  types  of  cases,  the  nature  of  the  parties  to 

 4   particular kinds of actions, information about the settlement rates in 

 5   different areas of law, and the types of materials that are likely to be 

 6   sealed.”    Hartford  Courant  Co.  v.  Pellegrino,  380  F.3d  83,  96  (2d  Cir. 

 7   2004).    Thus,  pleadings  are  considered  judicial  records  “even  when 

 8   the case is pending before judgment or resolved by settlement.”  IDT 

 9   Corp., 709 F.3d at 1223 (citations omitted); accord Stone v. Univ. of Md. 

10   Med.  Sys.  Corp.,  855  F.2d  178,  180  n.*  (4th  Cir.  1988);  Laurie  Doré, 

11   Secrecy by Consent: The Use and Limits of Confidentiality in the Pursuit 

12   of Settlement, 74 NOTRE DAME L. REV. 283, 378 (1999). 

13          We  therefore  hold  that  pleadings—even  in  settled  cases—are 

14   judicial records subject to a presumption of public access. 

15              II.     Presumptive right of access to the complaint. 

16          A “[f]inding that a document is a ‘judicial document’ triggers 

17   a  presumption  of  public  access,  and  requires  a  court  to  make 

18   specific, rigorous findings before sealing the document or otherwise 

19   denying  public  access.”    Newsday,  730  F.3d  at  167  n.15.    The 

20   “presumption  of  access”  to  judicial  records  is  secured  by  two 

21   independent  sources:  the  First  Amendment  and  the  common  law.  

22   Lugosch,  435  F.3d  at  121.    The  analysis  with  respect  to  each  is 

23   somewhat different.   
     15                                                               No. 15‐374‐cv 

 1              A. The First Amendment presumptive right of access. 

 2          Defendants  argue  that  the  First  Amendment  presumption 

 3   does not apply here.  We disagree. 

 4          “We  have  articulated  two  different  approaches  for 

 5   determining  whether  ‘the  public  and  the  press  should  receive  First 

 6   Amendment  protection  in  their  attempts  to  access  certain  judicial 

 7   documents.’”  Id. at 120 (internal quotation marks omitted).  The first 

 8   approach  considers  “experience  and  logic”:  that  is,  “whether  the 

 9   documents  have  historically  been  open  to  the  press  and  general 

10   public and whether public access plays a significant positive role in 

11   the  functioning  of  the  particular  process  in  question.”    Id.  (internal 

12   quotation  marks  omitted).    “The  second  approach  considers  the 

13   extent  to  which  the  judicial  documents  are  derived  from  or  are  a 

14   necessary  corollary  of  the  capacity  to  attend  the  relevant 

15   proceedings.”  Id. (alterations and internal quotation marks omitted). 

16          A  complaint—especially  in  a  case  that  is  ultimately  settled— 

17   is  best  evaluated  under  the  “experience  and  logic”  approach, 

18   because  the  alternative  approach  is  relevant  only  after  court 

19   proceedings  have  commenced.    Experience  and  logic  both  support 

20   access  here.    Complaints  have  historically  been  publicly  accessible 

21   by  default,  even  when  they  contain  arguably  sensitive  information.  

22   Cf.  Sealed  Plaintiff  v.  Sealed  Defendant,  537  F.3d  185,  189‐90  (2d  Cir. 

23   2008).    Defendants  acknowledge  that  since  the  adoption  of  the 
     16                                                              No. 15‐374‐cv 

 1   Federal Rules of Civil Procedure in 1938, federal lawsuits have been 

 2   commenced  by  the  filing  of  the  complaint.    Fed.  R.  Civ.  P.  3.    But 

 3   they  argue  that  since  “many  federal  courts  did  not  require 

 4   complaints  to  be  filed  unless  and  until  judicial  intervention  was 

 5   sought” before 1938, there is no strong historical tradition of public 

 6   access to complaints.  This argument is unpersuasive.  It ignores the 

 7   history of the last eight decades under the Federal Rules.  Moreover, 

 8   the  fact  that  pre‐1938  law  may  have  allowed  actions  to  commence 

 9   without  the  filing  of  a  complaint  says  nothing  about  whether  the 

10   public  at  that  time  had  access  to  documents  that  were  permitted  or 

11   required to be filed. 

12          Logical  considerations  also  support  a  presumption  of  public 

13   access.  Public access to complaints allows the public to understand 

14   the  activity  of  the  federal  courts,  enhances  the  court  system’s 

15   accountability  and  legitimacy,  and  informs  the  public  of  matters  of 

16   public  concern.    Conversely,  a  sealed  complaint  leaves  the  public 

17   unaware that a claim has been leveled and that state power has been 

18   invoked—and  public  resources  spent—in  an  effort  to  resolve  the 

19   dispute.    These  considerations  indicate  that  public  access  to  the 

20   complaint  and  other  pleadings  has  a  “significant  positive  role,” 

21   Lugosch,  435  F.3d  at  120  (internal  quotation  marks  omitted),  in  the 

22   functioning of the judicial process. 

23           
     17                                                           No. 15‐374‐cv 

 1                   B. The common‐law presumption of access. 

 2         The  district  court  concluded  that  in  addition  to  the  First 

 3   Amendment  presumption  of  access,  the  common‐law  presumption 

 4   of  access  attached.    Defendants  contend  that  the  common‐law 

 5   presumption  “lacks  weight  here”  and  that  unsealing  the  complaint 

 6   constituted an abuse of discretion. 

 7         The courts have long recognized the “general right to inspect 

 8   and  copy  public  records  and  documents,  including  judicial  records 

 9   and documents.”  Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 

10   (1978)  (footnote  omitted).    This  right  “is  said  to  predate  the 

11   Constitution.”  Amodeo I, 44 F.3d at 145. 

12         The  “right  to  inspect  and  copy  judicial  records  is  not 

13   absolute,”  however,  and  a  court  may  exercise  its  “supervisory 

14   power  over  its  own  records  and  files”  to  deny  access  “where  court 

15   files  might  have  become  a  vehicle  for  improper  purposes.”    Nixon, 

16   435 U.S. at 598 (internal quotation marks omitted).  “Once the court 

17   has determined that the documents are judicial documents and that 

18   therefore  a  common  law  presumption  of  access  attaches,  it  must 

19   determine the weight of that presumption.”  Lugosch, 435 F.3d at 119. 

20         The weight of the presumption is a function of (1) “the role of 

21   the material at issue in the exercise of Article III judicial power” and 

22   (2) “the resultant value of such information to those monitoring the 

23   federal  courts,”  balanced  against  “competing  considerations”  such 
     18                                                              No. 15‐374‐cv 

 1   as “the privacy interests of those resisting disclosure.”  Lugosch, 435 

 2   F.3d at 119‐20 (internal quotation marks omitted); see also Amodeo II, 

 3   71 F.3d at 1049‐51.  We take each factor in turn. 

 4          Where  a  document’s  “role  in  the  performance  of  Article  III 

 5   duties”  is  “negligible  . . . ,  the  weight  of  the  presumption  is  low.”  

 6   Amodeo II, 71 F.3d at 1050.  Conversely, where documents “directly 

 7   affect an adjudication,” id. at 1049, or are used to determine litigants’ 

 8   substantive  legal  rights,  the  presumption  of  access  is  at  its  zenith,  

 9   Lugosch,  435  F.3d  at  121,  and  thus  can  be  overcome  only  by 

10   “extraordinary  circumstances,”  Amodeo  II,  71  F.3d  at  1048  (internal 

11   quotation  marks  omitted).    The  locus  of  the  inquiry  is,  in  essence, 

12   whether  the  document  “is  presented  to  the  court  to  invoke  its 

13   powers or affect its decisions.”  Id. at 1050. 

14          Applying  this  standard,  we  have  determined  that  a  report 

15   submitted  to  a  court  in  connection  with  a  summary‐judgment 

16   motion  is  entitled  to  a  strong  presumption  of  access.    Joy  v.  North, 

17   692 F.2d 880, 894 (2d Cir. 1982).  Since such a document “is the basis 

18   for  the  adjudication,  only  the  most  compelling  reasons  can  justify” 

19   sealing.  Id.  By contrast, documents “such as those passed between 

20   the  parties  in  discovery”  often  play  “no  role  in  the  performance  of 
     19                                                                       No. 15‐374‐cv 

 1   Article  III  functions”  and  so  the  presumption  of  access  to  these 

 2   records is low.  Amodeo II, 71 F.3d at 1050.4 

 3           Under  the  two‐factor  Lugosch  approach,  we  easily  determine 

 4   that  the  weight  of  the  presumption  here  is  strong.    Pleadings,  such 

 5   as  the  complaint  here,  are  highly  relevant  to  the  exercise  of  Article 

 6   III judicial power.  Of all the records that may come before a judge, a 

 7   complaint is among the most likely to affect judicial proceedings.  It 

 8   is  the  complaint  that  invokes  the  powers  of  the  court,  states  the 

 9   causes of action, and prays for relief.  We have already discussed the 

10   second basis supporting the weight of the presumption: the utility of 

11   the complaint to those who monitor the work of the federal courts. 

12           We  now  move  to  the  crux  of  the  weight‐of‐the‐presumption 

13   analysis:  balancing  the  value  of  public  disclosure  and 

14   “countervailing  factors”  such  as  “(i) the  danger  of  impairing  law 

15   enforcement  or  judicial  efficiency  and  (ii) the  privacy  interests  of 

16   those resisting disclosure.”  Id.; see also Amodeo I, 44 F.3d at 146–47.  

17   In  striking  this  balance,  we  agree  with  the  district  court’s  careful 

18   opinion  that  the  value  of  public  disclosure  is  substantial  and  the 

19   privacy interests at stake are minimal. 


                 Cf.  United  States  v.  Glens  Falls  Newspapers,  Inc.,  160  F.3d  853,  857 
             4

     (2d Cir. 1998) (settlement negotiations and draft agreements “do not carry 
     a  presumption  of  public  access”  because  “[t]he  judge  cannot  act  upon 
     these discussions or documents until they are final, and the judge may not 
     be privy to all of them”). 
     20                                                           No. 15‐374‐cv 

 1          As  the  district  court  noted,  the  complaint  alleges  that 

 2   defendants, as counsel for a state employees’ pension fund that was 

 3   a lead plaintiff in a major securities class action, “regularly engage in 

 4   a kickback scheme with the Mississippi Attorney General’s Office, a 

 5   public  entity  whose  constituents  might  otherwise  be  in  the  dark 

 6   about the arrangement.”  Whether true or not, this allegation would 

 7   naturally be of legitimate interest to the public (especially those who 

 8   contribute  to  and  receive  payments  from  MPERS)  and  to  federal 

 9   courts in the future (e.g., those considering whether to name BLB&G 

10   as  lead  class  counsel  or  find  MPERS  to  be  an  adequate  class 

11   representative in future class actions).  Moreover, the complaint also 

12   did  not  come  “within  [the]  court’s  purview  solely  to  [e]nsure  [its] 

13   irrelevance.”    Lugosch,  435  F.3d  at  119  (internal  quotation  marks 

14   omitted).    Although  the  speedy  settlement  of  the  claim  meant  that 

15   the court did not adjudicate the merits of the case, the district courts 

16   routinely  engage  in  adjudicatory  duties  even  in  connection  with 

17   complaints that are dismissed or settled. 

18          In  the  circumstances  here  presented,  the  interests  favoring 

19   secrecy, meanwhile, are weak.  This is not a case in which disclosure 

20   would  reveal  details  of  an  ongoing  investigation,  pose  a  risk  to 

21   witnesses,  endanger  national  security,  or  reveal  trade  secrets.    See 

22   Amodeo I, 44 F.3d at 147.  Moreover, as we will show, the case does 

23   not  implicate  the  duty  to  protect  either  privileged  attorney‐client 
     21                                                              No. 15‐374‐cv 

 1   material or confidential client information.  Once these rationales fall 

 2   away, only insubstantial arguments remain. 

 3          On appeal, defendants spend much of their brief arguing that 

 4   the complaint is unreliable and contesting the truth of the allegations 

 5   in the complaint.  They argue that unsealing the complaint “assumes 

 6   the  truth”  of  the  allegations  within  it.    But  unsealing  does  no  such 

 7   thing.  As the district court noted: 

 8                 Complaints  can—and  frequently  do—
 9                 contain  allegations  that  range  from 
10                 exaggerated  to  wholly  fabricated.    That  is 
11                 the  nature  of  judicial  proceedings—not 
12                 everything  alleged  by  one  party  can  or 
13                 should  be  taken as ground  truth.    Still,  the 
14                 pleadings  can  and  do  properly  frame  the 
15                 proceeding  and  provide  outer  boundaries 
16                 on the claims advanced . . . and the redress 
17                 sought.   
18    
19   (Internal  citation  omitted).    Following  defendants’  logic  to  its 

20   conclusion, moreover, would create an untenable result—the sealing 

21   of  all  complaints  in  actions  in  which  the  plaintiff  does  not  prevail, 

22   and all indictments in a criminal prosecution in which the defendant 

23   is acquitted. 

24          In  sum,  the  district  court  engaged  in  a  thoughtful  and 

25   extended  analysis  of  the  competing  interests  at  stake.    The  district 

26   court  concluded  that  (1) the  weight  of  the  presumption  of  public 
     22                                                              No. 15‐374‐cv 

 1   access accorded to the complaint was high because (a) the document 

 2   was highly relevant to the exercise of Article III judicial power and 

 3   (b) the public interest in disclosure was substantial, while the private 

 4   interests  in  secrecy  are  weak;  and  (2) BLB&G  did  not  come  forth 

 5   with a sufficient rationale to rebut this strong presumption of access.  

 6   These  conclusions  were  amply  supported,  and  there  is  no  basis  to 

 7   disturb them. 

 8             III.  Sealing of the complaint is not justified in order to 

 9                  protect “confidential client information.” 

10          On appeal, BLB&G renews its argument that a need to protect 

11   “confidential  client  information”  justifies  or  requires  continued 

12   sealing of the complaint.  We reject this claim. 

13          After  Bernstein  left  BLB&G,  George  W.  Neville—a  special 

14   assistant attorney general in the civil litigation division of the AG’s 

15   Office—exchanged several letters with Bernstein’s attorney.  In these 

16   letters, Neville ordered Bernstein to keep the existence of the alleged 

17   kickback  scheme  private,  writing:    “As  counsel  for  the  State  of 

18   Mississippi  . . .  and  on  behalf  of  the  State  of  Mississippi  and  its 

19   agency  MPERS,  I  am  directing  [Bernstein]  not  to  disclose  any 

20   confidential information he learned as counsel to Mississippi and its 

21   agency MPERS.” 

22          Relying  in  part  on  these  letters,  defendants  argued  to  the 

23   district  court  that  all  or  virtually  all  of  the  facts  alleged  in  the 
     23                                                                  No. 15‐374‐cv 

 1   complaint  are  “confidential”  under  the  New  York  Rules  of 

 2   Professional Conduct and thus permanent sealing is required.5  The 

 3   district court rejected this claim.  On appeal, defendants renew this 

 4   confidentiality argument.  We reach the same conclusion as did the 

 5   district court. 

 6          As  a  threshold  matter,  we  note  that  defendants  rely  in  large 

 7   part  on  the  conclusions  of  their  legal‐ethics  expert  made  in  a 

 8   declaration filed in the district court.  We do not consider arguments 

 9   based  on  this  declaration  because  of  our  longstanding  rule  that 

10   expert testimony on issues of domestic law is not to be considered.  

11   See Amnesty Int’l USA v. Clapper, 638 F.3d 118, 128 n.12 (2d Cir. 2011) 

12   (holding that the court was “not compelled to accept” a legal‐ethics 

13   expert’s  declaration  regarding  whether  an  ethical  duty  had  been 

14   triggered, because the question was for the court to decide), rev’d on 

15   other grounds, 133 S. Ct. 1138 (2013); see also Hygh v. Jacobs, 961 F.2d 


            5     Rule  1.6  provides:  “A  lawyer  shall  not  knowingly  reveal 
     confidential information, . . . or use such information to the disadvantage 
     of a client or for the advantage of the lawyer or a third person” unless an 
     exception applies. N.Y. R. Prof’l Conduct 1.6(a)(3).  One such exception is 
     “when  permitted  or  required  under  these  Rules  or  to  comply  with  other 
     law  or  court  order.”    Id.  at  1.6(b)(6).    “Confidential  information”  is 
     “information  gained  during  or  relating  to  the  representation  of  a  client, 
     whatever  its  source,  that  is  (a)  protected  by  the  attorney‐client  privilege, 
     (b) likely to be embarrassing or detrimental to the client if disclosed, or (c) 
     information that the client has requested be kept confidential.”  Id. at 1.6.  
     Rule  1.9(c)  provides  that  a  lawyer  shall  not  “use”  or  “reveal”  a  former 
     client’s confidential information, except as the Rules “permit or require.” 
     24                                                                  No. 15‐374‐cv 

 1   359, 363 (2d Cir. 1992); Marx & Co. v. The Diners’ Club, Inc., 550 F.2d 

 2   505, 509‐11 (2d Cir. 1977).6 

 3             We  now  turn  to  the  merits.    To  overcome  the  First 

 4   Amendment  right  of  access,  the  proponent  of  sealing  must 

 5   “demonstrat[e]  that  closure  is  essential  to  preserve  higher  values 

 6   and is narrowly tailored to serve that interest.”  In re N.Y. Times Co., 

 7   828  F.2d  110, 116  (2d  Cir. 1987)  (internal  quotation  marks  omitted).  

 8   “Broad  and  general  findings”  and  “conclusory  assertion[s]”  are 

 9   insufficient  to  justify  deprivation  of  public  access  to  the  record,  id. 

10   (internal  quotation  marks  omitted);  “specific,  on‐the‐record 

11   findings” are required.  United States v. Erie Cnty., 763 F.3d 235, 243 

12   (2d Cir. 2014) (internal quotation marks omitted). 

13             Here,  defendants  argue  that “protection  of  confidential  client 

14   communication” is a higher value.  This assertion raises the question 

15   of whether any confidential client information is actually implicated 

16   in this case.  Putting that aside for a moment, however, the assertion 

17   itself is questionable.  We have implied—but never expressly held—

18   that  protection  of  the  attorney‐client  privilege  is  a  “higher  value” 

19   under  the  First  Amendment  that  may  rebut  the  presumption  of 

20   access.    E.g.,  id.;  Lugosch,  435  F.3d  at  125.    Defendants  go  further, 



              To  the  extent  that  expert  interpretations  of  the  ethical  rules  are 
           6

     useful, they are better presented in an amicus brief or the parties’ citations 
     to treatises, rather than a declaration or affidavit. 
     25                                                              No. 15‐374‐cv 

 1   however,  arguing  that  the  protection  of  “confidential  client 

 2   information” is a “higher value” superseding the First Amendment 

 3   right of access and should have “equal status” to the attorney‐client 

 4   privilege. 

 5          The  attorney‐client  privilege  and  the  duty  to  preserve  client 

 6   confidences  and  secrets  are  “not  co‐extensive,”  however.    Doe  v.  A 

 7   Corp., 330 F. Supp. 1352, 1355 (S.D.N.Y. 1971), adopted sub nom. Hall v. 

 8   A.  Corp.,  453  F.2d  1375,  1376  (2d  Cir.  1972)  (per  curiam).    The 

 9   broader “ethical duty to preserve a client’s confidences . . .[,] unlike 

10   the  evidentiary  privilege,  exists  without  regard  to  the  nature  or 

11   source  of  information  or  the  fact  that  others  share  the  knowledge.”  

12   Brennan’s,  Inc.  v.  Brennan’s  Restaurants,  Inc.,  590  F.2d  168,  172  (5th 

13   Cir. 1979) (internal quotation marks omitted).  We share the district 

14   court’s skepticism of BLB&G’s claim that “this broader ethical duty 

15   should be treated identically to . . . the narrower and more venerable 

16   attorney‐client privilege.” 

17          In  any  event,  even  if  we  were  to  accept  defendants’  “higher 

18   value” argument, the complaint here does not contain “confidential” 

19   client information. 

20          First,  the  complaint  does  not  include  information  that  is 

21   “likely to be embarrassing or detrimental to the client if disclosed.” 

22   N.Y.  R.  Prof’l  Conduct  1.6.    Of  course,  the  information  may  be 

23   seriously embarrassing to counsel (BLB&G and the AG’s Office), but 
     26                                                                 No. 15‐374‐cv 

 1   not  to  the  client,  MPERS.    Indeed,  it  is  counterintuitive  to  suggest 

 2   that MPERS was somehow complicit in an alleged kickback scheme 

 3   that  caused  it  to  pay  legal  fees  for  unnecessary  work.    If  anything, 

 4   MPERS would appear to benefit from disclosure; the worst that can 

 5   be  said  about  it  is  that  it  was  unlucky  in  its  choice  of  counsel.    In 

 6   sum,  BLB&G’s  claim  about  possible  harm  to  MPERS  is  a  mere 

 7   “naked conclusory statement that publication . . . will injure” it.  Joy, 

 8   692 F.2d at 894.  Such a statement “falls woefully short of the kind of 

 9   showing which raises even an arguable issue as to whether it may be 

10   kept under seal.”  Id. 

11          Moreover,  the  fact  of  representation  is  generally  neither 

12   privileged nor confidential.  See In re Grand Jury Subpoenas, 803 F.2d 

13   493,  496  (9th  Cir.  1986).    The  complaint’s  allegation  that  BLB&G 

14   routinely  assigns  work  to  unqualified  local  counsel  at  the  AG’s 

15   Office’s  direction  relates  to  a  business  practice,  not  to  a  “client 

16   confidence.” 

17          Finally,  as  the  district  court  noted,  “[t]he  request  to  keep  the 

18   alleged  kickback  scheme  confidential  was  made  by  the  member  of 

19   the  Attorney  General’s  Office  whose  conduct  is  discussed  in  the 

20   Complaint.  Insofar as this request (and perhaps even the underlying 

21   scheme)  was  adverse  to  the  interests  of  MPERS,  for  the  purpose  of 

22   applying  the  ethical  rule,  the  Court  does  not  presume  that  the 
    27                                                           No. 15‐374‐cv 

1   attorney’s  request  for  confidentiality  signifies  the  client’s  desire”  

2   (citation omitted). 

3                                   CONCLUSION 

4          For the reasons stated above, we AFFIRM the judgment of the 

5   district court.